Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 5/13/2021 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 2/19/2021 are acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,957,935. Although the claims at issue are not identical, they are not patentably distinct from each other because in that the abovementioned claims of U.S. Patent No. 10,957,935 contain all the limitations of above mentioned claims of the instant application.  
Claims 1-20 of the instant application therefore is not patently distinct from the claims 1-20 of U.S. Patent No. 10,957,935 and as such is unpatentable for obvious-type double patenting.
Regarding the limitation in claim 13, “after wrapping the cylindrical battery cell in the buffer material”, an ordinary skilled in the art would envisage compressing the buffer material “after wrapping the cylindrical battery cell in the buffer material” for the benefit of compressing the cylindrical battery.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Honda (US 2004/0205959). Honda discloses a method of compressing layers of a battery, but does not disclose nor suggest
a compression mechanism that, when engaged, causes a first edge of the compression mechanism to be moved toward a second edge of the compression mechanism, thereby decreasing a volume of a first cylindrical void within the compression mechanism;
a buffer material having a halo-shaped cross-section, the semi-rigid buffer material being installed within the first cylindrical void of the compression mechanism, wherein the semi-rigid buffer material defines a second cylindrical void within which a battery cell is configured to be installed, as claimed in claim 1,
compressing the buffer material using a compression mechanism, wherein:
a first edge of the compression mechanism is moved toward a second edge of the compression mechanism, thereby decreasing a volume of a first cylindrical void within the compression mechanism; and
the buffer material uniformly distributes pressure applied to the buffer material to a curved sidewall of the cylindrical battery cell, as claimed in claim 13, and
a compression mechanism that, when engaged, causes a first edge of the compression mechanism to be moved toward a second edge of the compression mechanism, thereby decreasing a volume of a first cylindrical void within the compression mechanism;
a semi-rigid buffer material having a halo-shaped cross-section, the semi-rigid buffer material being installed within the first cylindrical void of the compression mechanism, wherein the semi-rigid buffer material defines a second cylindrical void within which the jelly-roll style solid-state cylindrical battery cell is installed, as claimed in claim 20.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699. The examiner can normally be reached M-F until 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA K WALLS/Primary Examiner, Art Unit 1724